Citation Nr: 1753003	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  06-28 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a reopened claim of service connection for a skin disability.  

In June 2007 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  In April 2008, the Board remanded the skin disability claim for additional development. 

In December 2010, the Board reopened the previously denied claim for service connection for a skin disability, and remanded that claim for development.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims vacated the Board's April 2008 denial of claims for service connection for gastroesophageal reflux disease and diabetes mellitus and remanded those claims for readjudication in accordance with a Joint Motion for Remand.  The Veteran is represented by an attorney with respect to those claims and they are addressed in a separate decision.  


REMAND

The Board finds that it is necessary to again remand the issue of service connection for a skin condition on appeal to address due process and evidentiary deficiencies.

Regarding the issue of entitlement to service connection for a skin disability, due process considerations require remand in this matter.  Specifically, the Board remanded this issue in September 2012 for further development, to include obtaining medical evidence and a VA skin examination.  Although the VA examination addressing this matter was completed and reviewed by the RO in a May 2016 supplemental statement of the case, that determination was addressed in the same supplemental statement of the case as the Veteran's other issues such as service connection for gastroesophageal reflux disease (GERD) and diabetes mellitus, and sent to the Veteran's attorney instead of the American Legion, which represents him on this issue.  Therefore, the Board finds that the correct representative has not been provided with the supplemental statement of the case and appropriate notices.  38 C.F.R. § 19.31 (2017).  The Board finds that a remand is required in order to ensure compliance with the development requested by the Board's previous remand with the issuance of a supplemental statement of the case.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection for a skin disability.  If the decision is adverse to Veteran, issue a supplemental statement of the case to the Veteran and the service organization representative and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

